This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ARTHUR ARGUEDAS, BARBARA
 3 ARGUEDAS AND HELEN BRANSFORD,

 4          Plaintiffs-Appellants,

 5 v.                                                                   No. A-1-CA-35699

 6 GARRETT SEAWRIGHT,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Sarah M. Singleton, District Judge

10 Berardinelli Law Firm
11 David J. Berardinelli
12 Santa Fe, NM

13 Fuqua Law & Policy, PC
14 Scott Fuqua
15 Santa Fe, NM

16 for Appellants

17 Guebert Bruckner Gentile P.C.
18 Terry R. Guebert
19 Albuquerque, NM

20 Miller Stratvert P.A.
21 Todd A. Schwarz
22 Albuquerque, NM
 1 for Appellee

 2   Brownstein Hyatt Farber Schreck, LLP
 3   Harold D. Stratton, Jr.
 4   Veronica C. Gonzales-Zamora
 5   Albuquerque, NM

 6 for Amicus Curiae Washington Legal Foundation

 7   Modrall, Sperling, Roehl, Harris
 8   & Sisk, P.A.
 9   Jennifer G. Anderson
10   Albuquerque, NM

11   King & Spalding LLP
12   Ashley C. Parrish
13   Justin A. Torres
14   Washington, D.C.

15   for Amicus Curiae The Albuquerque Hispano Chamber
16   of Commerce, Association of Commerce and Industry
17   of New Mexico, Chamber of Commerce of the
18   United States of America

19 Allen Law Firm, LLC
20 Meena H. Allen
21 Albuquerque, NM

22 for Amicus Curiae Independent Insurance Agents of
23 New Mexico National Association of Mutual Insurance
24 Companies Washington Legal Foundation

25                            MEMORANDUM OPINION

26 ZAMORA, Chief Judge.

27   {1}   Arthur Arguedas, Barbara Arguedas, and Helen Bransford (Plaintiffs) appeal

28 the district court’s order granting Defendant Garrett Seawright’s motion to dismiss
                                            2
 1 Plaintiffs’ amended complaint (Amended Complaint) with prejudice. In this

 2 appeal, we are asked to consider whether NMSA 1978, Section 57-12-10(E) (2005)

 3 permits recovery of statutory damages by class members who have suffered no

 4 actual damages (non-injury class members). We hold that statutory damages are

 5 not properly recoverable under Section 57-12-10(E) for non-injury class members,

 6 and therefore, affirm the district court’s dismissal of the class claims. We further

 7 hold that because Plaintiffs voluntarily dismissed their individual claims brought

 8 under Section 57-12-10(B), this Court lacks jurisdiction to review those claims.

 9 BACKGROUND

10   {2}   Plaintiffs brought this putative class action on behalf of themselves and

11 similarly situated State Farm Mutual Automobile Company (State Farm)

12 policyholders under the New Mexico Unfair Practices Act (UPA), NMSA 1978,

13 Sections 57-12-1 to -26 (1967, as amended through 2009), seeking $100 in

14 statutory damages for every individual insured by State Farm in New Mexico who

15 carried less than the liability coverage limits in uninsured motorist insurance

16 between May 2004 and June 2011. Plaintiffs also alleged individual claims against

17 Defendant seeking recovery of statutory damages pursuant to Section 57-12-10(B).




                                            3
 1   {3}   Plaintiffs contend that between May 20, 2004 and June 12, 2011, all 479

 2 licensed and appointed New Mexico State Farm insurance agents (Agents) 1

 3 routinely conducted uninsured/underinsured motorist (UM) sales transactions using

 4 deceptive or unconscionable sales practices. The temporal boundaries of Plaintiffs’

 5 claims represent the time period between our Supreme Court’s issuance of

 6 Montano v. Allstate Indemnity Co., 2004-NMSC-020, ¶¶ 16-20, 135 N.M. 681, 92

 7 P.3d 1255 (prospectively requiring disclosure of premium prices as part of every

 8 New Mexico UM sales transaction to enable insureds to make “knowing and

 9 intelligent” decisions about UM coverage), and its issuance some seven years later

10 of separate opinions in two companion cases, Progressive Northwestern Insurance

11 Co. v. Weed Warrior Services, 2010-NMSC-050, ¶ 15, 149 N.M. 157, 245 P.3d

12 1209 (holding that insurers must offer UM coverage in an amount equal to the

13 liability limits of the policy), and Jordan v. Allstate Insurance Co., 2010-NMSC-

14 051, ¶¶ 2, 19, 149 N.M. 162, 245 P.3d 1214 (applying Weed Warrior Services and

15 holding that a rejection of UM coverage is valid only if obtained in writing and

16 made part of the policy delivered to the insured).

17   {4}   Plaintiffs alleged that Agents violated the UPA in the time frame between

18 Montano, Jordan, and Weed Warrior Services by failing to disclose the available

           1
             While Plaintiffs treat this as a case against all 479 Agents, service of
     process was only effectuated upon Defendant Seawright. In this posture, we will
     refer to Defendant Seawright as the singular “defendant” for purposes of this
     opinion.
                                             4
 1 limits of UM coverage, pre-populating the UM Selection/Rejection Sales Forms,

 2 and advising consumers they did not need UM coverage, all claimed to be the

 3 result of the Agent’s “knowing” and “uniform” efforts to “exploit the gullibility”

 4 of the asserted class members. To support these contentions, Plaintiffs broadly

 5 alleged that “every UM sales transaction conducted by [Defendant] between May

 6 20, 2004 and June 12, 2011, . . . resulted in a total rejection of UM coverage or the

 7 purchase of less than equal limits UM coverage.”

 8   {5}   Prior to class certification, Defendant moved to dismiss Plaintiffs’ individual

 9 and class claims, asserting under Rule 1-012(B)(6) NMRA that Plaintiffs failed to

10 state a claim upon which relief could be granted because (1) Plaintiffs’ individual

11 UPA statutory damages claims are “legally infirm” in that Plaintiffs received an

12 affirmative benefit from the coverage; and (2) Plaintiffs’ UPA class claim is

13 invalid because the “UPA specifically prohibits a class from recovering statutory

14 damages.” Plaintiffs responded that (1) they are not “better off” as a result of the

15 coverage they received from State Farm, and (2) the UPA class remedy provided

16 for in Section 57-12-10(E) would “become a nullity” unless it is read to allow

17 unnamed, non-injury class members to recover statutory damages.

18   {6}   At the hearing on Defendant’s dismissal motion, while discussing the

19 viability of Plaintiff’s individual claims, defense counsel suggested that Plaintiffs’

20 objective was not to proceed on individual claims, but rather to occasion an


                                              5
 1 appellate level ruling on the class remedy issue. In announcing its ruling, the

 2 district court stated that the “Amended Complaint states a cause of action for a

 3 deceptive trade practice[,]” but that “there is not a right of class members, not-

 4 named class members, to recover statutory damages under the UPA.” Recognizing

 5 that it did not appear that Plaintiffs’ counsel wanted to try a case “for three people

 6 because nobody is going to be bound by it,” the district court said to Plaintiffs’

 7 counsel, “I honestly don’t know what you want me to do.” Plaintiffs’ counsel

 8 responded: “Without waiving anything that could be waived by asking you to do

 9 this, . . . I think in the interest of judicial economy, the [c]ourt should probably

10 accept [defense counsel’s] suggestion and dismiss the case.” The district court

11 proposed an order finding that “a claim has been stated that would show a

12 deceptive trade practice. For practical purposes, that finding is meaningless

13 without a finding that the class members are entitled to statutory damages. And

14 [the district court] finds as a matter of law they are not entitled to statutory

15 damages and, therefore, [is] dismissing the case.” Both parties agreed to this

16 procedural course.

17   {7}   Within several days, Plaintiffs filed a motion for reconsideration and for

18 leave to file a motion to amend the class complaint in which Plaintiffs, “upon

19 reflection, and in light of additional research on the issue done since the hearing,”

20 asked the district court to dismiss only the UPA class claims and to allow Plaintiffs


                                             6
 1 to preserve and prosecute their individual UPA claims. On May 9, 2016, the

 2 district court entered an “Order Granting in Part Motion to Dismiss” (Original

 3 Order), stating as here relevant:

 4                Defendant Garrett Seawright’s Motion to Dismiss Plaintiffs’
 5         Amended complaint is GRANTED in part and DENIED in part, as
 6         follows:

 7         The motion to dismiss Plaintiffs’ individual claims against Defendant
 8         Seawright under the New Mexico Unfair Practices Act (“UPA”),
 9         NMSA (1978) ¶ 57-12-1, et seq., is DENIED, as the Court finds that
10         the facts alleged in Plaintiffs’ Amended Complaint, taken as true for
11         purposes of the motion to dismiss state a cause of action for a
12         deceptive trade practice against Defendant Seawright.

13         The motion to dismiss Plaintiffs’ class claims as stated in the current
14         complaint[sms]2 is GRANTED, as the Court finds as a matter of law
15         that there is no right of class members to recover statutory damages
16         under the UPA and the Amended Complaint specifically defines the
17         class to exclude any individual or entity that suffered actual damages.
18         All class claims asserted in Plaintiffs’ Amended Complaint are
19         accordingly dismissed with prejudice.

20         As a result of the Court’s rulings, Plaintiffs may proceed with their
21         individual UPA claims against Defendant Seawright only. Unless a
22         motion to amend to state other types of class claims is granted, [sms]
23         There are no class claims and there are no claims against any other
24         named defendants.

25         All other pending motions are DENIED as moot.

26   {8}   On that same date, Plaintiffs filed a reply brief on their pending motions for

27 reconsideration and leave to amend, requesting the district court, were it to deny


           2
             This opinion cites verbatim the Original Order. “SMS” appears to be the
     district judge’s initials.
                                              7
 1 Plaintiffs’ motion to amend, “to do as requested and dismiss all the claims asserted

 2 herein so that Plaintiffs may prosecute an immediate appeal on all the legal issues

 3 presented here[.]”

 4   {9}   On May 12, 2016, the district court withdrew the Original Order and filed an

 5 amended order (Amended Order), stating in pertinent part:

 6               On May 9, 2016, the Court entered an Order reflecting its
 7         March 28, 2016 rulings. At the parties’ request, the Court hereby
 8         WITHDRAWS its May 9, 016 Order and substitutes this Amended
 9         Order in its place.

10                NOW THEREFORE, the motion to dismiss Plaintiffs’ class
11         claims is GRANTED, as the Court finds as a matter of law that there
12         is no right of class members to recover statutory damages under the
13         New Mexico Unfair Practices Act (“UPA”), NMSA (1978), Section
14         57-12-1, et. seq., and the Amended Complaint specifically defines the
15         class to exclude any individual or entity that suffered actual damages.
16         All class claims asserted in Plaintiffs Amended Complaint are
17         accordingly dismissed with prejudice.

18                In addition, while the Court finds that the facts alleged in
19         Plaintiffs’ Amended Complaint, taken as true for purposes of the
20         motion to dismiss, state a cause of action for a deceptive trade practice
21         against Defendant Seawright, Plaintiffs’ counsel has advised the Court
22         that it would be economically impractical to proceed only on
23         Plaintiffs’ individual UPA claims. Therefore, this Court finds that
24         final dismissal of Plaintiffs’ Amended Class Complaint with prejudice
25         will best serve the interests of judicial economy in this case.

26               IT IS THEREFORE ORDERED THAT Defendant Garrett
27         Seawright’s Motion to Dismiss Plaintiffs’ Amended Complaint is
28         GRANTED and Plaintiffs’ Amended Class Complaint is hereby
29         dismissed with prejudice.

30               Any motion pending as of May 10, 2016 is DENIED as moot.


                                              8
 1 Plaintiffs now appeal.

 2 DISCUSSION

 3 I.       Standard of Review and Statutory Construction

 4   {10}   We review rulings on Rule 1-012(B)(6) dismissal motions de novo. Am.

 5 Fed’n of State, Cty. & Mun. Emps. Council 18 v. State, 2013-NMCA-106, ¶ 6, 314

 6 P.3d 674. When the issue involves an interpretation of statutory provisions, the

 7 question is also one of law, which we review de novo. Id.; see State ex rel. Collier

 8 v. N.M. Livestock Bd., 2014-NMCA-010, ¶ 3, 316 P.3d 195 (”When our review of

 9 a motion to dismiss requires statutory construction, our review is de novo.”);

10 Cooper v. Chevron U.S.A., Inc., 2002-NMSC-020, ¶ 16, 132 N.M. 382, 49 P.3d 61

11 (“The meaning of language used in a statute is a question of law that we review de

12 novo.”). “When interpreting statutes, our primary goal is to facilitate and promote

13 the legislature’s . . . purpose.” United Rentals Nw., Inc. v. Yearout Mech., Inc.,

14 2010-NMSC-030, ¶ 17, 148 N.M. 426, 237 P.3d 61 (internal quotation marks and

15 citation omitted)). In performing this task, “we presume that the Legislature

16 intends the application of the words it uses.” Progressive Nw. v. Weed Warrior

17 Servs., 2010-NMSC-050, ¶ 11. “The text of a statute or rule is the primary,

18 essential source of its meaning[,]” NMSA 1978, § 12-2A-19 (1997), and the “most

19 reliable indicator of legislative intent.” Stennis v. City of Santa Fe, 2010-NMCA-

20 108, ¶ 10, 149 N.M. 92, 244 P.3d 787; see DeWitt v. Rent-A-Center, Inc., 2009-


                                            9
 1 NMSC-032, ¶ 29, 146 N.M. 453, 212 P.3d 341 (“The first and most obvious guide

 2 to statutory interpretation is the wording of the statutes themselves.”).

 3   {11}   Thus, “when a statute contains language which is clear and unambiguous,

 4 we must give effect to that language and refrain from further statutory

 5 interpretation.” United Rentals, 2010-NMSC-030, ¶ 9 (alteration, internal

 6 quotation marks, and citation omitted)). We “will not read into a statute . . .

 7 language which is not there, particularly if it makes sense as written.” Johnson v.

 8 N.M. Oil Conservation Comm’n, 1999-NMSC-021, ¶ 27, 127 N.M. 120, 978 P.2d

 9 327 (internal quotation marks and citation omitted). And we do not depart from the

10 plain meaning of the statute’s language unless it “would lead to absurdity.” State v.

11 Maestas, 2007-NMSC-001, ¶ 16, 140 N.M. 836, 149 P.3d 933.

12   {12}   Another tenet of statutory construction is relevant to our analysis here, i.e.,

13 that “[i]n interpreting a statute, we are guided by statutory sections which focus

14 specifically on a particular subject, and we look only secondarily to more general

15 references elsewhere within the same statute.” Pueblo of Picuris v. N.M. Energy,

16 Minerals and Nat. Res. Dep’t, 2001-NMCA-084, ¶ 14, 131 N.M. 166, 33 P.3d 916.

17 As this Court explained in Pueblo of Picuris,

18          We indulge in the assumption that when the legislature has before it
19          all sections of a statute at the same time, it intends to give equal
20          weight to each section so as to produce a harmonious product free
21          from internal contradictions and inconsistencies. In the absence of
22          contrary evidence, we assume that the legislature used specific
23          language for a reason, and that it had a purpose in preferring a specific
                                               10
 1          course of action with regard to a certain issue or remedy. This
 2          legislative preference supplants a more general, all-encompassing
 3          remedy found in the statute that is designed for a general problem or
 4          issue.

 5 Id. (Citations omitted and emphasis added.)

 6 II.      The Relevant UPA Provisions

 7   {13}   The UPA makes unlawful “[u]nfair or deceptive trade practices and

 8 unconscionable trade practices in the conduct of any trade or commerce[.]”

 9 NMSA 1978, § 57-12-3 (1971). As remedial legislation,             the UPA is to be

10 “interpret[ed] … liberally to facilitate and accomplish its purposes and intent.”

11 Quynh Truong v. Allstate Ins. Co., 2010-NMSC-009, ¶ 30, 147 N.M. 583, 227 P.3d

12 73 (internal quotation marks and citation omitted).

13   {14}   UPA Section 57-12-10 sets forth the private remedies available under the

14 statute. Section 57-12-10(B) provides a cause of action for money damages, stating

15 in pertinent part:

16                Any person who suffers any loss of money or property, real or
17          personal, as a result of any employment by another person of a
18          method, act or practice declared unlawful by the [UPA] may bring an
19          action to recover actual damages or the sum of one hundred dollars
20          ($100), whichever is greater.

21 Section 57-12-10(E) governs the recovery of money damages in UPA class

22 actions, and reads as follows:

23                In any class action filed under this section, the court may award
24          damages to the named plaintiffs as provided in Subsection B of this
25          section and may award members of the class such actual damages as
                                              11
 1          were suffered by each member of the class as a result of the unlawful
 2          method, act or practice.

 3 (Emphasis added.) Additionally, the UPA requires courts to “award attorney fees

 4 and costs to the party complaining of an unfair or deceptive trade practice . . . if the

 5 party prevails.” § 57-12-10(C).

 6 III.     The District Court Correctly Dismissed Plaintiffs’ Class Claims

 7   {15}   In assigning error to the district court’s dismissal of their UPA class claims,

 8 Plaintiffs argue that they are entitled, as a matter of law, to statutory damages

 9 under Subsection (E) of Section 57-12-10, whose terms, as indicated, govern class

10 actions filed under the UPA and limit class action plaintiffs to the recovery of

11 “such actual damages as were suffered by each member of the class as a result of

12 the unlawful method, act or practice.” (emphasis added). Plaintiffs attempt to

13 overcome their own designation of the putative class as excluding anyone who

14 suffered actual damages by urging us to read Section 57-12-10(E) in tandem with

15 Subsection (B) of the statute, made applicable to UPA actions generally, which

16 authorizes the recovery of the greater of actual or statutory damages. Specifically,

17 Plaintiffs argue that “[i]n light of the longstanding New Mexico rule liberally

18 interpreting Section 57-12-10(B) to allow a statutory damages award to any

19 plaintiff even in the absence of any evidence of actual damages, Section 57-12-

20 10(B) and (E) must be read together, and liberally interpreted, to resolve any

21 conflict between them in favor of broadening the class remedy under Section 57-
                                              12
 1 12-10(E) to include the same right to an award of statutory damages to the absent

 2 class members regardless of any evidence of actual damages.” Additionally,

 3 Plaintiffs go beyond their broad interpretation of Section 57-12-19(E) by

 4 maintaining that the district court’s ruling giving effect to Section 57-12-10(E)’s

 5 plain language constitutes a violation of equal protection— apparently questioning

 6 the rational basis for dissimilar and “discriminatory” treatment under Section 57-

 7 12-10(E) based on party status. We disagree on both counts.

 8 A.       Section 57-12-10(E) Forecloses Plaintiffs’ Class Claims

 9   {16}   The text of Section 57-12-10(E) expressly and unambiguously limits

10 damages in class actions to “such actual damages as were suffered by each member

11 of the class.” The phrase “actual damages is synonymous with compensatory

12 damages . . . and both mean expenses which are the natural and reasonable result

13 of an injury or loss.” Behrmann v. Phototron Corp., 1990-NMSC-073, ¶ 24, 110

14 N.M. 323, 795 P.2d 1015 (construing damages provision of New Mexico’s Human

15 Rights Act, NMSA 1978, § 28-1-13 (internal citation omitted)). Plaintiffs have not

16 alleged actual damages—on behalf of themselves or the putative class. To the

17 contrary, they have taken pains to define the class to exclude anyone who has

18 suffered actual damages. While the text of Section 57-12-10(E) itself forecloses

19 any entitlement to statutory damages on behalf of the putative class, we have

20 previously acknowledged this construction in a decision addressing an order


                                            13
 1 denying class certification on UPA claims. See Brooks v. Norwest Corp., 2004-

 2 NMCA-134, ¶¶ 38, 45, 136 N.M. 599, 103 P.3d 39 (citing § 57-12-10(B) and (E)

 3 as “limiting the award for unnamed plaintiffs in a class action to actual damages,

 4 while allowing named plaintiffs to collect statutory and treble damages”; citing §

 5 57-12-10(E) as “limiting the recovery of statutory and treble damages in class

 6 action to named plaintiffs”; and explaining that “any relief realized by class

 7 members is limited to actual damages; they are barred from collecting statutory or

 8 treble damages”).

 9   {17}   Plaintiffs provide no sound justification for departing from the language the

10 legislature chose to use in Section 57-12-10(E), which we assume they intended

11 and which makes sense as written. Weed Warrior, 2010-NMSC-050, ¶ 11;

12 Johnson, 1999-NMSC-021, ¶ 27. To the extent Plaintiffs contend that we must

13 ignore the legislature’s chosen language based on statements in Page & Wirtz

14 Construction Co. v. Solomon, 1990-NMSC-063, 110 N.M. 206, 794 P.2d 349, and

15 Lohman v. Daimler-Chrysler Corp., 2007-NMCA-100, 142 N.M. 437, 166 P.3d

16 1091, we are not persuaded. Of these two cases, only Lohman involved a putative

17 class action, and the analysis in both Lohman and Page & Wirtz focused on

18 interpreting Section 57-12-10(B), and not Section 57-12-10(E).

19   {18}   Nor does Plaintiffs’ reliance on the UPA’s “remedial purpose” justify an

20 interpretation of Section 57-12-10(E) that allows recovery of statutory damages by


                                              14
 1 class members, a construction contrary to both the express limitation stated in the

 2 legislature’s chosen words, see Kreutzer v. Aldo Leopold High Sch., 2018-NMCA-

 3 005, ¶ 51, 409 P.3d 930 (explaining that, even assuming a statute has a remedial

 4 purpose, “judicial directives to read [statutory provisions] broadly cannot be

 5 understood to authorize or require an interpretation that exceeds the boundaries of

 6 legislative intent”), and the presumption that the Legislature chose the language

 7 and formulated the structure of the statute carefully and for a reason, with “a

 8 purpose in preferring a specific course of action with regard to a certain issue or

 9 remedy[,]” see Pueblo of Picuris, 2001-NMCA-084, ¶ 14, here, requiring class

10 members to show actual harm as a precondition to recovering statutory damages.

11 In short, we may not, under the guise of judicial interpretation, rewrite Section 57-

12 12-10(E) to excise the clear and unambiguous damage limitation provision

13 contained therein, for to do so would impermissibly usurp the Legislature’s

14 province. See M.D.R. v. State ex rel. Human Servs. Dep’t, 1992-NMCA-082, ¶¶

15 12-13, 114 N.M. 187, 836 P.2d 106 (stating that courts should “read the relevant

16 statutes in a manner that facilitates their operation and the achievement of their

17 goals”; that “it is not the function of the court of appeals to legislate”; and that

18 “[c]orrection of whatever inequity” may be caused by a statute is best left to the

19 Legislature (alterations, internal quotation marks, and citation omitted)).




                                             15
 1   {19}   Contrary to Plaintiffs’ contention, giving effect to the damage limitation as

 2 written in Section 51-12-10(E) does not make it “literally impossible to bring a

 3 UPA claim when it is most needed[.]” In Brooks, we rejected the plaintiffs’ parallel

 4 argument that “their claims are too small to justify the cost of individual actions so

 5 there is no other practical alternative to litigate their claims” other than in a class

 6 action.” 2004-NMCA-134, ¶ 45. We explained that “[t]heirs is the very type of

 7 claim the legislature envisioned when it enacted the UPA[,]” emphasizing that

 8 “Plaintiffs’ argument concerning the prohibitive cost of bringing individual suits is

 9 belied by the fact that the UPA awards attorney fees and costs to a successful

10 litigant” and that “[w]here plaintiffs establish that the deceptive or unconscionable

11 trade practice was willful, they may collect treble actual or statutory damages,

12 whichever is greater.” Id.

13   {20}   The district court properly dismissed Plaintiffs’ class claims with prejudice

14 on the ground that the Amended Complaint specifically defines the class to

15 exclude any individual or entity that suffered actual damages and the UPA affords

16 no right of class members to recover statutory damages.

17 B.       Plaintiffs Did Not Preserve an Equal Protection Claim

18   {21}   Plaintiffs’ equal protection argument, as we understand it, is that Sections

19 57-12-10(B) and (E), “read literally and consistently together,” provide no private

20 remedy for damages in favor of anyone, whether individuals or class members,


                                              16
 1 unless the named plaintiff can show a ‘loss of money or property[,]” but that as a

 2 result of our Supreme Court’s holding in Page & Wirtz, 1990-NMSC-063, “proof

 3 of economic loss [is] no longer required under Section 57-12-10(B)” and “there

 4 [is] no longer any rational basis for discriminatory treatment of class members

 5 under Section 57-12-10(E) based solely on their party status.” We agree with

 6 Defendant that Plaintiffs failed to preserve their constitutional argument for our

 7 review.

 8   {22}   “To preserve a question for review it must appear that a ruling or decision by

 9 the district court was fairly invoked.” Rule 12-321(A) NMRA (2016); see

10 Sandoval v. Baker Hughes Oilfield Operations, Inc., 2009-NMCA-095, ¶ 56, 146

11 N.M. 853, 215 P.3d 791 (discussing preservation requirement and reasons

12 therefor). Absent “citation to the record or any obvious preservation, we will not

13 consider the issue.” Crutchfield v. N.M. Dep’t of Taxation & Revenue, 2005-

14 NMCA-022, ¶ 14, 137 N.M. 26, 106 P.3d 1273. Plaintiffs would have us conclude

15 that this requirement was satisfied by the “undisputed and self evident . . . fact that

16 the trial court’s literal interpretation of Section 57-12-10(E), as urged by

17 Defendant[], created a class of similarly situated persons who are treated

18 dissimilarly . . .,” and that neither Defendant nor the district court “articulate[d]

19 any rational basis for this discriminatory interpretation.” “Even a constitutional

20 claim must be properly raised in order to preserve error for review upon appeal.”


                                              17
 1 State v. Muise, 1985-NMCA-090, ¶ 13, 103 N.M. 382, 707 P.2d 1192. Plaintiffs

 2 have cited no authority which could be said to dispense with the preservation

 3 requirement in situations involving what they loosely describe as “self-evident”

 4 error. See generally In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764,

 5 676 P.2d 1329 (observing that if an appellant fails to cite supporting authority, the

 6 appellate courts will assume there is none). Even if the issue had been adequately

 7 preserved, statutes are presumed to be constitutional, as Defendant notes, and

 8 Plaintiffs have not developed an argument sufficient to satisfy their burden to

 9 overcome this presumption.

10 IV.      The District Court’s Dismissal of the Individual Claims Is Not
11          Appealable

12   {23}   Our jurisdiction is “limited to appeals from final judgments, interlocutory

13 orders which practically dispose of the merits of an action, and final orders after

14 entry of judgment which affect substantial rights.” Thornton v. Gamble, 1984-

15 NMCA-093, ¶ 6, 101 N.M. 764, 688 P.2d 1268. “[T]he statutes limiting our

16 jurisdiction to final judgments express a policy avoiding piece-meal appellate

17 review of interlocutory decisions.” Id. 1984-NMCA-093, ¶ 7; see Murphy v. Strata

18 Prod. Co., 2006-NMCA-008, ¶ 7, 138 N.M. 809, 126 P.3d 1173 (observing that

19 “piecemeal appeals are disfavored” and that “fragmentation of issues is to be

20 avoided”). “The general rule in New Mexico for determining the finality of a

21 judgment is that an order or judgment is not considered final unless all issues of
                                             18
 1 law and fact have been determined and the case disposed of by the trial court to the

 2 fullest extent possible.” Kelly Inn No. 102, Inc. v. Kapnison, 1992-NMSC-005, ¶

 3 14, 113 N.M. 231, 824 P.2d 1033. “The extent of a court’s appellate jurisdiction is

 4 a question of law, which we review de novo.” City of Las Cruces v. Sanchez, 2007-

 5 NMSC-042, ¶ 7, 142 N.M. 243, 164 P.3d 942. Whether an order is appealable also

 6 presents a question of law that we review de novo. Kysar v. BP Am. Prod. Co.,

 7 2012-NMCA-036, ¶ 11, 273 P.3d 867.

 8   {24}   In dismissing Plaintiffs’ Amended Class Complaint with prejudice, the

 9 Amended Order addressed Plaintiffs’ individual UPA claims as follows:

10          In addition, while the Court finds that the facts alleged in Plaintiffs’
11          Amended Complaint, taken as true for purposes of the motion to
12          dismiss, state a cause of action for a deceptive trade practice against
13          Defendant Seawright, Plaintiffs’ counsel has advised the Court that it
14          would be economically impractical to proceed only on Plaintiffs’
15          individual UPA claims. Therefore, this Court finds that final dismissal
16          of Plaintiffs’ Amended Class Complaint with prejudice will best serve
17          the interests of judicial economy in this case.

18   {25}   The Amended Order makes clear that the district court dismissed the

19 individual claims, not for failure to state a claim, but only because Plaintiffs’

20 counsel “advised that it would be economically impractical to proceed only on

21 Plaintiffs’ individual UPA claims.” The record shows that, although they did not

22 voluntarily consent to dismissal of the class claims, Plaintiffs did voluntarily

23 consent to entry of the Amended Order dismissing the individual claims, and this



                                              19
 1 despite the district court’s conclusion that Plaintiffs’ allegations stated a cause of

 2 action on the individual UPA claims.

 3   {26}   New Mexico adheres to the general rule that a judgment by consent is not

 4 appealable. Kysar, 2012-NMCA-036, ¶ 17; see Rancho del Villacito Condos. v.

 5 Weisfeld, 1995-NMSC-076, ¶ 16, 121 N.M. 52, 908 P.2d 745 (holding that plaintiff

 6 could not appeal from his voluntary dismissal because “[t]o hold otherwise would

 7 be to allow plaintiffs to bring piecemeal appeals and to test alternative theories in

 8 the appellate courts at the expense of the defendant”); Gallup Trading Co. v.

 9 Michaels, 1974-NMSC-048, ¶¶ 4-5, 86 N.M. 304, 523 P.2d 548 (appellant “lost his

10 right to appeal” by acquiescing in summary judgment).

11   {27}   In Kysar, this Court recognized an exception to the general rule prohibiting

12 an appeal from a consented-to judgment in a case in which plaintiffs entered into a

13 stipulated order granting a directed verdict in favor of the defendant, where the

14 parties expressly reserved the right to challenge the rulings on appeal. 2012-

15 NMCA-036, ¶¶ 9, 11, 17. For the exception to apply, the following conditions

16 must be met:

17          (1) rulings are made by the district court, which the parties agree
18          are dispositive;

19          (2)   a reservation of the right to challenge those rulings on appeal;

20          (3)   a stipulation to entry of judgment; and

21          (4)   approval of the stipulation by the district court.
                                               20
 1 2012-NMCA-036, ¶ 17.

 2   {28}   The Amended Order does not contain a reservation of the right to challenge

 3 the district court’s ruling on the individual claims. Accordingly, there was no

 4 “conditional” stipulation. And the district court’s mere statement that it dismissed

 5 the individual claims, not on the merits but rather to “serve the interests of judicial

 6 economy[,]” does not, without more, suffice to create a final appealable judgment

 7 as to the individual claims. Accordingly, this Court lacks appellate jurisdiction

 8 over Plaintiffs’ individual claims.

 9 CONCLUSION

10   {29}   We affirm the district court’s order dismissing Plaintiffs’ amended

11 complaint with prejudice.

12   {30}   IT IS SO ORDERED.


13                                         ___________________________________
14                                         M. MONICA ZAMORA, Chief Judge

15 WE CONCUR:


16 __________________________
17 LINDA M. VANZI, Judge


18 __________________________
19 J. MILES HANISEE, Judge



                                             21